UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-6704


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

DARREN BATES, a/k/a Tahoe,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:08-cr-00590-CMC-3)


Submitted:   August 16, 2012                 Decided:   August 21, 2012


Before KING and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Darren Bates, Appellant Pro Se. James Chris Leventis, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Darren    Bates   appeals       the   district     court’s       order

denying his 18 U.S.C. § 3582(c) (2006) motion.              We have reviewed

the record and find no reversible error.            Accordingly, we affirm

for the reasons stated by the district court.               United States v.

Bates,   No.   3:08-cr-00590-CMC-3        (D.S.C.   Apr.    3,     2012).     We

dispense   with     oral   argument    because      the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                      2